Citation Nr: 1444144	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to an initial rating greater than 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  The Veteran testified at a hearing before the undersigned via Video Conference with the Winston-Salem RO in August 2013.  A transcript of that hearing is associated with the claims file.

Initially, the Board observes that, although not addressed in the most recent supplemental statement of the case, the issue of entitlement to an increased rating greater than 20 percent for a lumbar spine disability is properly before the Board.  By a July 2010 rating decision, the RO granted service connection for a lumbar spine disorder and assigned a 10 percent evaluation, effective May 5, 2008.  Although the claims file does not reflect that the Veteran filed a notice of disagreement to the July 2010 rating decision, a September 2012 statement of the case was issued addressing the issue of entitlement to an initial rating greater than 10 percent for a lumbar spine disability, and in October 2012, the Veteran perfected his appeal with a timely substantive appeal.  Although a notice of disagreement is not in the claims file, the RO treated the issue as properly appealed by issuing a statement of the case.  See Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (holding that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says.").  The Board observes that, in a February 2013 rating decision, the RO granted an increased initial rating of 20 percent for the Veteran's lumbar spine disability, and concluded that the increased rating constituted a full grant of the benefit sought on appeal.  However, as the Veteran was not afforded the maximum rating, the February 2013 rating decision does not constitute a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  Thus, the issue is properly before the Board.

The issue of entitlement to an increased rating for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record does not show a current diagnosis of a cardiovascular disability.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Prior to the initial adjudication of the Veteran's claim, a letter dated in May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the Veteran was scheduled for VA examinations in June 2011, February 2012, and July 2012 for the purpose of examination and obtaining an etiological opinion, the Veteran failed to report for all examinations, and did not provide good cause or other explanation for his failure to report.  As such, the Board will proceed with adjudication of this original claim for service connection based upon the evidence of record.  38 C.F.R. § 3.655(b) (2013).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the appellant.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The undersigned also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the Acting VLJ at the January 2011 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the evidence of record does not show any diagnosed cardiovascular disability.  Since the Veteran filed his claim in May 2008, the medical evidence reveals a diagnosis of atypical chest pain in May 2010 and complaints of chest pain.  In April 2008, the Veteran presented to the emergency room with complaints of chest pain.  An electrocardiogram (EKG) was performed at that time, and the test was abnormal.  Nevertheless, the only diagnosis made was chest wall pain.  During his January 2011 hearing before the Board, the Veteran complained of heart problems during service and symptoms after discharge, but no medical treatment after discharge.  He reported symptoms including heart burning and racing.

After a thorough review of the evidence of record, the Board concludes that service connection for a cardiovascular disability is not warranted.  There is no medical evidence suggesting that the Veteran has a cardiovascular disability now or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  While there was an abnormal EKG in April 2008, there was no diagnosis of a cardiovascular disability based upon that EKG, and an abnormal EKG is merely a test result, and not a diagnosed disability.  Moreover, although the Veteran has provided lay reports of pain, and the medical evidence documents diagnoses of chest wall pain and atypical chest pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

While the Veteran also reported symptoms of heart burning and racing, the Veteran has not been shown to have had any medical training, and is therefore not competent to offer a diagnosis or causation opinion on such a complex medical matter as whether his symptoms constitute a diagnosed cardiovascular disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board accepts that the Veteran is competent to report symptoms of heart burning and racing, but in the absence of a medical opinion (which was requested by the Board on several different occasions, but not obtained because the Veteran failed to report for the scheduled examinations), the Veteran's lay statements of symptoms are not sufficient to constitute a diagnosed disability.

As there is no competent evidence of record reflecting a currently diagnosed cardiovascular disability, the Veteran's claim for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a cardiovascular disability at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cardiovascular disability is denied.


REMAND

As discussed in the introduction above, the issue of entitlement to an initial rating greater than 20 percent for a lumbar spine disability is still in appellate status.  Review of the claims file shows that the Veteran last underwent a VA examination assessing the severity of his lumbar spine disability in June 2010, over four years ago.  Moreover, the Veteran has provided lay statements suggesting that his disability has worsened since last examined.  Accordingly, the Veteran should be provided with a new VA examination to determine the current severity of his lumbar spine disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner; such review must be documented in the examination report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spine disorder, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable anklyosis of the spine, and determine the range of motion of the lumbar spine, in degrees, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable anklyosis due to pain on use or during flare-ups. 

The examiner must also comment as to whether any reported neurological complaints are at least as likely as not (50 percent or greater probability) caused by or otherwise related to the Veteran's lumbar spine disorder.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Readjudicate the issue on appeal.  If the issue on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


